Citation Nr: 0119705	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  The propriety of the initial 30 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  








REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from January 1970 to April 1972.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions in August 1996 and 
May 1998 of the RO.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court"), in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue 
regarding PTSD as involving the propriety of the initial 
rating assigned.  

The Board also notes that, in his Notice of Disagreement 
regarding his initial rating of 30 percent for PTSD, the 
veteran reported that he was unable to work due to his PTSD.  
Accordingly, the Board finds that this statement may 
constitute a claim for a total rating for individual 
unemployability due to service connected disability (TDIU).  

The veteran cannot be said to have been disagreeing with a 
decision regarding TDIU, as none has yet been made.  The 
issue of TDIU is, therefore, referred to the RO for 
adjudication.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for increase has been obtained.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of occupational and social impairment with  reduced 
reliability and productive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; memory 
impairment; impaired judgment or abstract thinking and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The veteran's service-connected PTSD is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  



CONCLUSION OF LAW

The criteria to support the assignment of an initial 50 
rating following the grant of service connection for PTSD, 
but not more, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 
4.126, 4.129, 4.130 including Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1998 rating decision, the RO granted service 
connection and assigned a 30 percent evaluation for PTSD.  An 
effective date of August 15, 1997 was assigned.  

The veteran presently contends that the severity of his 
service connected PTSD is greater than that reflected by the 
current 30 percent evaluation.  In such cases, VA has a duty 
to assist the veteran in developing facts which are pertinent 
to his claim.  See generally Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA 2000).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application for a claim 
for an increased rating for his PTSD.  

The evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements of the veteran in 
support of his claim.  The Board is unaware of any additional 
evidence which is available in connection this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

A careful review of the medical evidence shows that the 
veteran was first diagnosed with PTSD in March 1997.  VA 
outpatient treatment reports from that time showed he was 
noted to have a blunted affect.  He reported having 
flashbacks 2-3 times per week and intrusive recollections 3-4 
times per week.  It was noted that he had last worked in 1994 
and had stopped due to physical disability related to his 
back.  He was referred for group PTSD treatment at a Vet 
Center.  

The report of a VA PTSD examination, conducted in February 
1998, shows the veteran giving a history of combat exposure 
in Vietnam while serving as a forward observer.  He stated 
that he had been awarded the Purple Heart medal for wounds 
received when his jeep hit a mine.  He reported that the 
soldier accompanying him at that time was severely wounded in 
the leg.  He reported several instances in which his comrades 
were severely wounded or killed in his presence.  He also 
reported an incident involving an altercation with his half-
brother which occurred in Vietnam and resulted in the 
brother's discharge from the Army.  

He reported that, since returning from Vietnam the second 
time, he had had difficulty holding jobs.  He stated that his 
longest employment was approximately a year and a half as a 
construction worker.  He reported that he was currently 
married to his fourth wife.  He reported having strained 
relationships with his children.  He stated that he had no 
friends and very few interests.  He acknowledged ingesting 
alcohol heavily on a frequent basis.  

He complained of having intrusive distressing recollections 
of combat daily and found that any number of stimuli served 
as triggers.  He stated that he experienced dreams and 
nightmares related to events in Vietnam once or twice weekly.  
He stated that he was often awakened by the nightmares and 
was soaked with sweat.  He ground his teeth at night and 
usually had difficulty maintaining sleep.  He stated that he 
awakened every 2-3 hours and found it difficult to return to 
sleep.  He reported that, when exposed to reminders of the 
traumas, he experienced "a feeling of hate" in addition to 
"a tingling feeling, a weird sensation, like you had a close 
call in an accident."  

The veteran reported that he tried to avoid thoughts of his 
traumatic experiences in Vietnam as well as television shows 
depicting combat and news coverage of Persian Gulf activity.  
He felt that he was socially alienated and could name no 
friends.  He stated that his temper was volatile, and he felt 
"scared" that he wound "go beyond that part in [his] mind 
and not know it," resulting in quick violent activity.  He 
reported having an exaggerated startle response.  

On examination he was noted to be dressed neatly and 
casually.  Grooming was fair.  He displayed no gross motor 
disturbance.  His speech was clear, well modulated, and 
generally relevant to the context, although he digressed 
easily onto topics related to his frustration and anger with 
VA.  He was fully oriented, and memory appeared intact in 
interview.  His mood was mildly anxious, and affect was 
initially anxious and defensive.  His affect softened as he 
became acquainted with the understated approach of the 
examiner.  His form of thought was not disorganized.  He 
denied having suicidal/homicidal ideation, although he 
expressed fear of his potential to become violent quickly.  
There was no evidence of psychosis, paranoia, or intellectual 
insufficiency.  

The veteran's response to psychometric testing appeared to be 
valid.  Interpretation of psychometric data yielded a picture 
of a combat veteran who was generally depressed, worried, 
agitated, and tense, with sleep difficulties.  There were 
indications that he might feel uncomfortable socially and 
exhibit poor social skills and judgment.  He was likely to be 
chronically stressed and to become agitated or withdrawn as 
stress levels increased.  The data were supportive of a 
diagnosis of PTSD.  

The examiner summarized by noting that the veteran's PTSD 
symptomatology affected his social and vocational adjustment 
to a moderately high degree.  His Global Assessment of 
Functioning (GAF) was estimated to be 55.  

The mental hygiene clinic reports, dated in April 1998, show 
the veteran reporting insomnia with frequent night awakenings 
and early morning awakening.  He reported that he was usually 
up at 4:30 AM and that he slept an average of 3-4 hours per 
night.  His affect was again noted to be blunted.  The 
diagnosis of PTSD was continued and a GAF score of 45 was 
noted.  

The mental health outpatient treatment clinic reports, dated 
in December 1998, showed the veteran with bright affect, no 
reported or elicited depression or anxiety and no psychosis.  
The diagnosis of PTSD was continued.  GAF was noted to be 60.  

A VA Mental Hygiene Clinic Psychiatric Assessment and 
Treatment Plan, dated in January 1999, showed the veteran 
with depressed mood, poor sleep, intrusive memories and 
alcohol abuse/dependence.  GAF was estimated to be 45.  
Reports dated in July 1999 showed a GAF of 60.  He reported 
that he was eating and sleeping well, but had low energy.  
His affect was bright.  His thought process was goal 
directed, and cognition was intact.  There was no suicidal or 
homicidal ideation or plans.  

Charlotte Vet Center closing summary report, dated in 
September 1999, shows the veteran noted to be engaged and 
progressing well.  It was noted that his initial referral was 
for sub-diagnostic PTSD.  

VA outpatient treatment reports, dated in November 1999, 
again showed a GAF of 60.  The veteran reported that he was 
active in the PTSD group at a local Vet Center.  He admitted 
ongoing PTSD symptoms but was able to cope well at the 
present time and was helped by his current treatment.  

The reports dated in January 2000 show the veteran's GAF 
estimated to be 55-60.  It was noted that his affect was 
anxious and he was tense and irritable.  He reported being 
stressed, tense and anxious with exacerbation of PTSD related 
symptoms following recent allegations by an ex-spouse that he 
owed her child support.  

In February 2000 the veteran and his wife offered testimony 
at a hearing at the RO.  He stated that he was sleeping worse 
and that he sometimes felt he was going into a different 
world.  He reported waking up disoriented.  He stated that he 
sometimes grabbed his wife when he woke up.  He stated that 
he could not go to a restaurant because of his startle 
response, and that he got short tempered about things.  His 
wife stated that he displayed a nervous moodiness and that he 
often woke up agitated and was unable to catch his breath.  

VA psychiatry notes from April 2000 showed the veteran with a 
GAF of 55.  His mood was depressed, tearful, and demoralized.  
His affect was congruent with his reported mood.  He admitted 
ruminations with death.  A diagnosis of PTSD, chronic and 
severe was entered.  It was noted that there was a decline in 
his GAF.  He was started on Zoloft at 50 mg/day and Ativan 1 
mg/day.  

The notes dated in June 2000, showed the veteran stating that 
he had been calmer with improved depressive symptoms.  He 
reported that he was coping well and was resting well with 
improving concentration.  He was dealing with stress more 
effectively.  Affect was reactive, thought process was goal 
directed, cognition was intact.  There was no overt psychosis 
or delusional tension.  A GAF of 60 was noted.  

The veteran and his wife provided testimony at a hearing 
conducted by the undersigned Member of the Board at the RO in 
February 2001.  The veteran stated that he saw a VA doctor 
about every two months.  He reported that television 
triggered recollections of his service in Vietnam.  He stated 
that he did not like to be around people, that his wife did 
all the shopping, and that he only went out once a week to go 
to his PTSD group.  He reported that there he got a chance to 
release.  He reported that he stopped working because of his 
lungs and his back.  He reported that he had difficulty 
trusting people.  He stated that he remained estranged from 
some elements of his family due to an incident in Vietnam.  
His family members blamed him for the dishonorable discharge 
of his half-brother.  

The veteran's wife testified that he got frustrated very 
easily when things did not go right.  She stated that, 
sometimes he seemed alright, but then he would slip into a 
silent moodiness for days at a time, sometimes triggered by 
frustration.  She reported that he startled easily.  She 
stated that they no longer slept in the same bed because he 
gritted his teeth in his sleep and woke frequently.  She 
stated that his memory was poor.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).
  
The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  Otherwise, the lower rating will be 
assigned.  Id

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

Under that diagnostic code, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The currently assigned 30 percent evaluation contemplates 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 including Diagnostic Code 9411 (2000).  

Based on its review of the record, the Board finds that the 
service-connected disability picture referable to PTSD is 
shown to more nearly approximate that of occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The medical evidence shows that the veteran suffered from 
symptoms of depression and anxiety due to his PTSD 
disability.  He had been shown to have difficulty coping with 
daily life and experienced irritability and frustration.  
Credible testimony from the veteran and his wife indicated 
that he had become withdrawn frequently, that he was socially 
isolated, had difficulty sleeping, experienced nightmares, 
and that he remained estranged from his extended family.  

Significantly, the medical evidence of record indicates a 
fluctuating GAF, between 45 and 60, but not shown to rise 
above 60.  He has been noted on some evaluations to display a 
blunted affect.  

Thus, a 50 percent rating is for application under the 
provisions of 38 C.F.R. § 4.130, including Diagnostic Code 
9411.  

However, the medical evidence of record does not show that 
the veteran currently exhibits symptoms sufficient to support 
the assignment of a rating greater than 50 percent, such as 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In summary, the preponderance of the evidence supports the 
assignment of an increased rating of 50 percent, but not 
higher, for the service-connected PTSD.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board finds in this regard that the veteran's service-
connected PTSD is shown to have warranted the assignment of a 
50 percent rating during the course of the entire appeal.  




ORDER

An increased rating of 50 percent, but not more, for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

With respect to the veteran's claims for service connection 
to a respiratory disorder and a back disorder, the Board 
notes that the veteran was determined to be disabled for 
Social Security Administration purposes as of April 1994 due 
to degenerative disc disease, pulmonary disease, arthritis, 
and distal protrusion of L3-4 with some nerve root 
compression.  

A copy of the Social Security Disability determination is 
contained within the claims folder; however, the clinical 
records upon which it was based are not present.  

The Board finds that, in addition to the development outlined 
below, in accordance with the duty to assist provisions of 
the VCAA, the clinical records upon which the Social Security 
disability determination were based must be retrieved.


Entitlement to service connection for a respiratory disorder

Upon review of the record, the veteran's service personnel 
records, including his DD Form 214, indicate that he served 
in the Republic of Vietnam during the Vietnam Era.  However, 
other than the veteran's assertions, there is no evidence in 
the claims file to support his account of herbicide exposure 
in service.  

Moreover, because the evidence of record, as currently 
presented in this case, fails to indicate that the veteran 
has a condition enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(c); and because the law, as authoritatively 
interpreted by the Court of Appeals for Veterans Claims, 
permits a presumption of herbicide exposure only in instances 
where the veteran has developed one or more of the enumerated 
conditions, the veteran's exposure may not be presumed at 
this time.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  

Therefore, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support 
his claims, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  

For this task, reference to official Government records will 
be necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances (including his 
unit assignment and duties), he claims to have been exposed 
to Agent Orange during his service in Vietnam.  

Then, once that information is received, the RO should 
forward the information supplied by the veteran, along with 
his service personnel records, which already have been 
associated with the claims file, to USASCRUR, and ask that 
agency to provide a report as to the extent, if any, of the 
veteran's exposure to Agent Orange or other herbicides in 
service.

In addition, the new legislation also requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 38 
U.S.C. § 5103A).  

The veteran has brought forth competent evidence of post-
service diagnoses related to his chronic obstructive 
pulmonary disease.  Moreover, the veteran has attributed this 
disability to his service, including his claimed exposure to 
Agent Orange.  

Since the underlying etiological basis for the diagnosis of 
this ailment in the record on appeal is not clear, the Board 
determines that the medical evidence of record is not 
sufficient to make a decision on the veteran's claims.  

As such, the RO should, after the foregoing development 
outlined above, schedule the veteran for a medical 
examination relative to his claimed ailment.  The examiner 
should review the evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran has a current disorder (to 
include chronic obstructive pulmonary disease) attributable 
to herbicide exposure.  


Entitlement to service connection for a bilateral hearing 
loss disability

The veteran also claims service connection for bilateral 
hearing loss on the basis that such hearing loss started in 
service after his jeep hit a mine.  

A review of the record shows that the veteran's service 
medical records are negative for complaints or findings of 
hearing loss.  In February 1968, on his military separation 
medical examination for his first period of active service, 
the period of service during which he was injured in the mine 
explosion,  no diseases or defects of the ears were noted and 
audiological testing showed no hearing loss disability.  

His separation examination for his second period of service, 
conducted in April 1972, shows a finding of otitis externa, 
bilaterally.  Audiological testing showed decreased readings 
from his first period of active service, but no finding of a 
hearing loss disability.  

The post-service medical evidence of record includes a VA 
audio examination, dated in June 1996.  The report of this 
examination shows a finding of mild sensorineural hearing 
loss for the right ear and mild to moderate sensorineural 
hearing loss in the left ear.  

In the rating decision on appeal, the RO denied the veteran's 
claim of service connection for bilateral hearing loss noting 
that no continuity of symptomatology shown between his 
separation from service and his current findings of a hearing 
loss disability.  

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  Because of the 
change in law brought about by VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained therein.  

Although the veteran was afforded a VA Audiological 
examination, no opinion regarding the etiology of his hearing 
loss disability was noted on the examination report.  The 
veteran reported on examination that he first experienced 
diminution of hearing acuity following an incident involving 
a mine explosion in service; however, no comment on this was 
made by the examiner.  

As the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard, supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, a remand is 
required.  


Entitlement to service connection for a low back disorder.

The veteran has claimed service connection for a low back 
disorder.  He has stated that, although he has had 
intercurrent back injuries related to civilian employment, he 
first experienced chronic back pain following an incident 
when his jeep hit a mine.  The veteran has reported that at 
that time he was thrown into the air and landed on his back.  
He attributes his current back disorder to this incident in 
service.  

A review of the evidence of record indicates that the veteran 
underwent VA examination of the spine in June 1996.  The 
report of this examination does not show any discussion of 
the veteran's claim that his current back disorder is 
attributable to injuries he incurred during the mine 
incident.  The examination report concludes that there was no 
frank evidence of herniated discs or other organic problems 
with his back; however, as noted hereinabove, the veteran was 
determined to be disabled by the Social Security 
Administration due to degenerative disc disease, arthritis, 
and distal protrusion of L3-4 with some nerve root 
compression.  

The report of the June 1996 VA examination does not indicate 
that the examiner was able to review the entire evidentiary 
record regarding the veteran's back disorder, to include the 
medical records upon which the Social Security disability 
determination was based.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the dates and locations 
of all VA or non-VA treatment for a 
respiratory disorder, hearing loss 
disorder, and a back disorder since 
service.  The RO should take appropriate 
steps to obtain copies of all of the 
veteran's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional 
records of treatment from any other 
source identified by the veteran, which 
are not already in the claims file, and 
associate them with the record, to 
specifically include records upon which 
the Social Security disability 
determination was based.  If the RO is 
unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his claimed 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximates dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should ask 
the veteran to provide specific 
information, including dates, places, and 
unit assignments.  

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in the Republic of 
Vietnam, as well as his reported areas of 
duty during that time.  This summary, 
together with a copy of the veteran's DD 
Form 214 and all related documents, 
should be sent to the USASCRUR.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
exposure to Agent Orange.  

4.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in the Republic of 
Vietnam, the RO should then schedule him 
for a VA examination, by an appropriate 
specialist, to determine whether the 
veteran currently has a respiratory 
disability (to include chronic 
obstructive pulmonary disease), as a 
result of such exposure to Agent Orange.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  

5.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded a VA examination for the 
purposes of determining the nature and 
likely etiology of his claimed bilateral 
hearing loss.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  In the examination report, 
the examiner should be requested to 
provide an opinion as to the etiology and 
likely date of onset of any bilateral 
hearing loss, to include stating whether 
it is at least as likely as not that any 
such hearing loss was incurred during the 
veteran's active service, or is 
attributable to his exposure to 
acoustical trauma during service.  

6.  The veteran should be afforded a VA 
spine examination in order to determine 
the nature and likely etiology of the 
claimed back disorder.  The examiner 
should be asked to review the entire 
evidentiary record with relation to the 
veteran's claimed back disorder.  The 
examiner should be asked to render an 
opinion regarding the etiology of the 
veteran's current back disability.  The 
examiner should specifically address 
whether it is at least as likely as not 
that the veteran has current low back 
disability related to his inservice 
injury due to the mine explosion.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

8.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

9.  The RO should then review the record 
and readjudicate the claims of service 
connection for a respiratory disorder 
claimed as due to exposure to agent 
orange, bilateral hearing loss and a low 
back disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition of the 
remaining issues.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



